  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CEDRIQUEZ McCAA,                    )
                                    )
       Petitioner,                  )
                                    )         CIVIL ACTION NO.
       v.                           )           2:21cv298-MHT
                                    )                (WO)
BRYAN ANTONELLI, Warden,            )
Coleman I, United States            )
Penitentiary,                       )
                                    )
       Respondent.                  )

                           OPINION AND ORDER

       This    lawsuit      is     before     the       court     on   the

recommendation of the United States Magistrate Judge

that    the   case    be    transferred      to   the    United    States

District      Court   for    the    Middle    District      of    Florida

pursuant to 28 U.S.C. § 1631.               There are no objections

to the recommendation.             After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (Doc. 3)

is adopted.
    (2) This case is transferred to the United States

District   Court   for    the    Middle    District   of    Florida

pursuant to 28 U.S.C. § 1631.

    The    clerk   of    the    court     is   DIRECTED    to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 24th day of May, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
